Citation Nr: 1701975	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right hip disability, including as secondary to service-connected lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1958 to February 1960 and from January 1991 to June 1991, with subsequent service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied the Veteran's request to reopen a previously denied claim for service connection for hip condition.

In November 2014, the Board reopened the Veteran's claim for right hip disability and remanded the claim for service connection for further evidentiary development.

In May 2015, the Board again remanded the claim for further development.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he has a right hip disability that was incurred during service. The Veteran has specified that, while on active duty in Saudi Arabia in 1991, he injured his right hip when he jumped about 8 feet off a 2 and a half ton truck onto a dune. See, e.g., June 2015 statement. He asserts that his right hip disability stems from the same injury that resulted in his service-connected lumbar spine disability. Both he and his wife have asserted that the Veteran experienced continuous right hip pain following service. See, e.g., January 2007 lay statement of E.R., Veteran's spouse. 

The Veteran's service treatment records show no evidence of injury to his right hip or treatment for any disabilities of the hips, but they do contain several entries of low back pain and strain in 1991.

Post-service, the Veteran submitted a claim for service connection for "back and hip," in June 1994, indicating treatment between 1990 and 1991. A March 1997 VA treatment record noted that the Veteran complained of pain in waistline projecting toward right hip area "since long." Physical examination revealed tenderness in the lumbosacral area, right greater than left. The examiner assessed low back pain with radiation. On April 1998 VA spine examination, the Veteran reported mild to moderate low back pain with radiation to right leg, lateral aspect associated with numbness. An October 1999 VA progress note noted a complaint of right hip area pain. Physical examination showed right hip area tenderness. A June 2002 VA treatment record also reflected a complaint of right hip pain. 

The Veteran's initial claim for hip disability was finally denied in a July 2002 Board decision on the basis of no current disability.

Following the denial, an April 2003 VA treatment record noted right hip pain and assessed osteoarthritis of right hip. A July 2004 VA treatment record assessed degenerative joint disease of the right hip. However, it was not indicated on either date whether such diagnoses were made on the basis of imaging studies of the right hip.

Rather, the first imaging study of record is dated from June 2007. This x-ray report reflects mild degenerative changes of the bilateral hips.

In its November 2014 Decision, the Board reopened the Veteran's claim for service connection for right hip disability on the basis of the newly submitted evidence reflecting a current right hip disability. The Board then remanded the Veteran's claim for a VA examination and opinion regarding whether the Veteran's right hip disability was due to service or his service-connected lumbar spine disability.

The January 2015 VA examiner rendered a negative etiological opinion, reasoning that there is no evidence of any hip osteoarthritis during service, and that the condition was first seen in 2007. The examiner also opined that the service-connected lumbar condition is not affecting the hip joints, reasoning "these areas are not having etiologic connection in terms of pathophysiology for pain or conditions among each[h] other."

In May 2015, the Board remanded the Veteran's appeal for a supplemental opinion, noting that the January 2015 VA examiner did not indicate whether the right hip disability was aggravated by the lumbar spine disability.

In a July 2016 supplemental opinion, the examiner opined that the lumbar spine disability did not have any effect in actual bilateral hip pain or degenerative joint disease. Actual degenerative joint disease in both hips is due to aging and not due to any spine conditions. These are two different anatomical areas not related in terms of anatomy or biomechanics.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). With regard to direct service connection, the VA examiner in this case did not consider the complaints of right hip pain following service, as well as the diagnoses of osteoarthritis and degenerative joint disease in April 2003 and July 2004. Accordingly, the examiner's opinion is based on an inaccurate factual premise. See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely."). Moreover, the Board finds that the Veteran's and his spouse's testimony about his right hip pain in service and thereafter to be competent and credible. Therefore, the Board finds the VA examiner's opinion to be inadequate and a remand is necessary to obtain another supplemental opinion.  This is particularly important because, with regard to the later diagnosed arthritis, establishing service connection on a presumptive basis does not require that this chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease.  See 38 C.F.R. § 3.307(c) (2016); Traut v. Brown, 6 Vet. App. 495 (1994).

As this claim is being remanded for a supplemental opinion, the Board will also request that the physician address the issue of secondary service connection. Although the Veteran has clarified that he does not believe his right hip disability is secondary to his lumbar spine disability, the Board has previously requested an opinion as to secondary service connection and thus must ensure that the opinion provided is adequate. See Barr, supra. Thus, the Board will ask the VA physician to address whether the Veteran's right hip disability is caused or aggravated by the service-connected lumbar spine disorder.

For the foregoing reasons, a supplemental VA opinion is required. Given that the previous examiner was a general practitioner and the issues involved are of some complexity, the opinion should be from an orthopedic specialist.

Accordingly, this case is hereby REMANDED for the following action:

1.  Obtain a supplemental opinion from an orthopedic specialist physician to determine the etiology of the Veteran's right hip disability. The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The physician is requested to answer the following questions:

a.  Is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right hip disability is related to his military service?

The physician should address the Veteran's contention that he injured his right hip from a jump off a truck during service, as well as the competent and credible lay statements that the Veteran's suffered continuous right hip pain following service.  With regard to the right hip pain after service, the physician should indicate whether it is at least as likely as not that this pain was an early manifestation of the subsequently diagnosed arthritis.

b.  If the answers to the above questions are negative, the physician should indicate whether is not at least as likely as not related to service, is it at least as likely as not that the Veteran's right hip disability was either (i) caused or (ii) aggravated by the Veteran's lumbar spine disability?

If aggravation is found, the examiner should to the extent possible indicate the baseline level of the Veteran's right hip disability prior to aggravation and the amount of aggravation caused by the service connected lumbar spine disorder.

The physician must include a thorough rationale for any conclusions reached.

2.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority. If any benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


